FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 19, 2021

                                      No. 04-21-00240-CV

                    INTEREST OF C.H., J.H., E.H., I.B.H., AND I.A.H.

                  From the 112th Judicial District Court, Sutton County, Texas
                                   Trial Court No. CV06287
                      Honorable Pedro (Pete) Gomez Jr., Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating Appellant R.H.’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Although Appellant R.H.’s notice of appeal was filed in March 2021, it
was not forwarded to this court until June 11, 2021. Thus, the 180-day deadline in this appeal
will run in September 2021.

        Appellant R.H.’s brief was due July 13, 2021, but has not been filed. We ORDER
Appellant R.H. to file her brief on or before August 2, 2021. Because of the time constraints of
this accelerated appeal, no extensions will be granted. If Appellant R.H.’s brief is not filed by
August 2, 2021, we may abate this appeal to the trial court for an abandonment hearing. See TEX.
FAM. CODE ANN. § 107.013(a)(1) (giving indigent persons a right to counsel in parental-rights
termination cases); In re M.S., 115 S.W.3d 534, 544 (Tex. 2003) (holding that this right to
counsel includes the right to effective counsel).


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court